Citation Nr: 0519232	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for diabetes mellitus, 
including diabetic retinopathy.

3.  Entitlement to service connection for bilateral myopia 
and left eye exotropia.

4.  Entitlement to service connection for bilateral cataracts 
with pseudophakia and glaucoma.  

5.  Entitlement to service connection for residuals of cold 
injuries to the feet, claimed as including claw foot and 
onychomycosis. 

6.  Entitlement to service connection for arthritis of the 
feet.

7.  Entitlement to an initial compensable evaluation for 
residuals of a right hip gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Army active service from November 1950 to 
August 1952, including combat service in the Korean Conflict; 
and his decorations and awards include the Combat Infantryman 
Badge and Purple Heart.  Parenthetically, although he was a 
National Guard member from September 1948 to February 1949 
and a member of the Reserves, apparently for a five-year 
period beginning from August 1952, the relevant contentions 
appear limited to the Korean Conflict active service period 
in question.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Waco, Texas, Regional Office (RO), which denied service 
connection for bilateral defective hearing, diabetes mellitus 
(including diabetic retinopathy), bilateral myopia and left 
eye exotropia, bilateral cataracts with pseudophakia and 
glaucoma, residuals of cold injuries to the feet (claimed as 
including claw foot and onychomycosis), and arthritis of the 
feet; and granted service connection and assigned a 
noncompensable evaluation for residuals of a right hip 
gunshot wound.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  Thus, 
the Board has reframed the right hip gunshot wound rating 
appellate issue in light of the aforestated legal distinction 
in Fenderson.  

A February 2005 RO hearing was held.  In May 2005, a Travel 
Board hearing was held by the undersigned Acting Veterans Law 
Judge/Board Member.  Although it appears that appellant may 
have expressed an intention to request service connection for 
tinnitus at the recent hearing, inasmuch as it has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

In June 2005, the undersigned Acting Veterans Law Judge/Board 
Member granted a motion by appellant's representative at said 
hearing to advance this appeal on the Board's docket based on 
good or sufficient cause (appellant's age).

The Board will render a decision herein on the service 
connection issues involving diabetes mellitus (including 
diabetic retinopathy) and bilateral cataracts with 
pseudophakia and glaucoma.  The remaining appellate issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant's diabetes mellitus (including diabetic 
retinopathy) and bilateral cataracts with pseudophakia and 
glaucoma are related to service or proximate thereto.  




CONCLUSION OF LAW

It has not been shown that appellant's diabetes mellitus 
(including diabetic retinopathy) and bilateral cataracts with 
pseudophakia and glaucoma were incurred in or aggravated by 
appellant's wartime service, nor may diabetes be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Evidentiary Development

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that attempts to obtain appellant's service medical 
records, which were reported by the National Personnel 
Records Center (NPRC) as destroyed by an infamous fire, were 
adequate.  Additionally, appellant was requested by the RO to 
provide any relevant information or evidence relevant to 
proving his service connection claims, including any 
employment medical records, lay statements, medical records, 
etc.  See, for example, January 2001 RO letters.  Attempts to 
obtain his service medical records by alternative sources 
were made by the RO and an NPRC search resulted in obtaining 
a hospital extract record compiled by the Army Office of the 
Surgeon General (SGO).  Although that SGO record is currently 
associated with the claims folders and appellant provided a 
copy of a service medical record, none of these appear to 
relate to diabetes mellitus (including diabetic retinopathy) 
and bilateral cataracts with pseudophakia and glaucoma.  
Likewise, lay statements dated in November 2001 and an 
undated statement received in February 2003 do not appear 
relevant to said appellate issues.  However, certain relevant 
private and VA clinical records were obtained, albeit dated 
more than four decades after service; and appellant was 
afforded VA examinations in May 2002, that clinically report 
that appellant currently has said disabilities for which 
service is claimed and provide a medical history as to 
approximate date they were diagnosed.  

Generally, as set out in the VCAA, the duty to assist is not 
an absolute, unlimited duty, but rather, depends on ensuring 
that all reasonable efforts have diligently been rendered in 
pursuit of any relevant, identifiable evidence.  Due to the 
aforementioned circumstances concerning destruction of 
service medical records by fire, the Board recognizes that 
there is a heightened duty to assist appellant in attempting 
to prove these aforementioned claims.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, the 
Board is greatly appreciative of the fact that appellant 
defended the country during wartime and received the Purple 
Heart medal for his noble personal sacrifice.  However, as 
will be discussed in detail in a following section in the 
Board decision herein, the evidence indicates that (a) no 
reference to diabetes, cataracts, or glaucoma were included 
in the available service medical/SGO records; (b) according 
to history recorded for clinical purposes in post-service 
clinical reports, his diabetes was initially clinically shown 
and diagnosed decades after service; (c) neither cataracts 
nor glaucoma were mentioned in those post-service records 
until even later; (d) none of these specific diseases are 
generally the type usually consistent with the hardships of 
combat; and (e) as a lay person, appellant is not competent 
to offer medical opinion and his theories of causation are at 
best speculative.  

Thus, without competent evidence setting a predicate to 
indicate these diseases or symptoms of such diseases were 
present in service or otherwise possibly associated with 
service, remanding these service connection issues involving 
diabetes, cataracts/pseudophakia, and glaucoma for the 
purpose of rendition of medical opinion as to their etiology 
would likely entail a resort to mere speculation under these 
circumstances.  See, in particular, 38 C.F.R. § 3.159(c)(4) 
(2004).  

It is apparent to the Board that with respect to these 
appellate issues in question, the appellant was advised 
regarding the necessity of competent evidence that would 
indicate these disabilities at issue are related to service.  
See, in particular, the Statement of the Case, which set out 
the applicable evidence, laws, regulations, and the reasons 
for denial of said claims.  Additionally, appellant had an 
opportunity to submit medical records and other documents and 
testify at RO and Board hearings.  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues in question.  See Mayfield v. Nicholson, No. 
02-1077 (Vet. App. April 14, 2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
a March 2001 VCAA letter was issued prior to the initial 
unfavorable agency of original jurisdiction decision on his 
service-connection claims at issue, which specifically 
advised the appellant as to which party could or should 
obtain which evidence (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).  Subsequent VCAA letters were also issued, 
including in September 2003.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied insofar as the 
diabetes mellitus (including diabetic retinopathy) and 
bilateral cataracts with pseudophakia and glaucoma service 
connection issues are concerned.


B.  Evidence, Law, and Analysis

In deciding these service connection issues, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The evidentiary record, in pertinent part, indicates that 
although the available service medical records/SGO records 
mentioned strabismus and myopia, there were no complaints, 
findings, or diagnoses pertaining to diabetes mellitus 
(including diabetic retinopathy), bilateral cataracts with 
pseudophakia, and glaucoma.  It is reiterated that the issue 
of service connection for exotropia (a type of strabismus) 
and myopia will be addressed in the remand section below.  

The earliest-dated post-service clinical records associated 
with the existing claims folders are not until the early 
1990's, more than four decades after service.  Said records 
include private medical reports, which indicate that in 
February 1993, a history of diabetes mellitus diagnosed 
approximately 7 or 8 years ago and obesity were noted.  It 
was also reported that he had experienced decreased left eye 
vision for several years prior to being diagnosed as 
diabetic.  In September 1993, bilateral cataracts were 
clinically noted.  In mid-1997, a 10-12-year history of non-
insulin dependent diabetes mellitus was provided.  
Clinically, there were bilateral cataracts and glaucoma was 
suspected.  He underwent left eye cataract surgery with 
resultant left eye pseudophakia; and right eye cataract 
surgery was contemplated but delayed due to its being an 
"early" cataract.  

In appellant's initial application for VA disability benefits 
filed in 2000, appellant initially alleged that his diabetes 
and "eye" disabilities began in 1951 and that he received 
civilian treatment for them during the "last several 
years."

On May 2002 VA general medical examination, the examiner 
stated that he had reviewed the claims file as well as 
obtained a history from appellant; and that he had a history 
of Type 2 diabetes mellitus since 1975 with subsequent 
diabetic retinopathy.

On May 2002 VA ophthalmologic and optometric examinations, 
diagnoses included diabetic retinopathy and pseudophakia of 
both eyes, and "suspected" glaucoma.  

Based on the available clinical evidence of record, the 
preponderance of the medical evidence shows that appellant's 
diabetes mellitus (including diabetic retinopathy) and 
bilateral cataracts with pseudophakia and glaucoma were not 
present in service or proximate thereto.  None of the 
clinical evidence of record includes any existing medical 
opinion relating such disabilities to service either.  
Indeed, the initial clinical evidence pertaining to any 
diabetes mellitus (including diabetic retinopathy) and 
bilateral cataracts with pseudophakia and glaucoma was not 
until decades after service.  There is simply no continuity 
of symptomatology to relate these claimed disabilities, which 
were initially shown many years after service, to his 
military service.  38 C.F.R. § 3.303.  

With respect to appellant's testimonial evidence presented at 
the RO and Travel Board hearings in February and May 2005, he 
explained, in essence, that it was his belief that foot 
symptoms during service may have represented the onset of his 
diabetes; that in the late 1950's, a physician informed him 
that his "sugar" was high; and that in the early 1970's, 
diabetes was diagnosed.  With respect to the eyes, he 
testified that he did not have any preservice eye 
abnormality; that after he was wounded and hospitalized, an 
eye condition was discovered and eyeglasses prescribed; and 
that cataracts and glaucoma were diagnosed approximately in 
the 1980's.  

The Board acknowledges with appreciation the fact that 
appellant is a combat veteran wounded in action and has 
considered the hardships of his service, particularly in 
assessing the entire evidentiary record, including his 
testimony under oath at RO and Board hearings.  As a combat 
veteran, additional statutory and regulatory provisions 
apply.  In pertinent part, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, both generally 
requiring competent medical evidence.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not 
provide that a combat veteran may establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
occurred during service and applies only to provide a factual 
basis for a determination that a particular disease or injury 
was incurred or aggravated in service, not to link the in-
service condition etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

It does not appear from the evidentiary record that 
appellant's testimony in and of itself constitutes 
"satisfactory evidence" that diabetes mellitus (including 
diabetic retinopathy) and bilateral cataracts with 
pseudophakia and glaucoma were incurred in or aggravated by 
combat, nor was it so contended in any specificity.  Although 
appellant contends and testified at the May 2005 Travel Board 
hearing, at T.27, that his military diet was rather high-
caloric in nature such that it was "all very functional 
toward giving you diabetes if you didn't already have it" 
(and a newspaper article that he submitted in support of that 
position is of record), and that he recalled experiencing 
symptoms affecting his feet that, in his opinion, could have 
been manifestations of diabetes, it appears that as a 
layperson, his testimony does not constitute competent 
evidence to reasonably indicate that diabetes or these 
claimed eye disabilities may have been incurred in or 
aggravated by service including combat.  Additionally, it 
should be pointed out that lay statements by ex-fellow 
servicemen and acquaintances of record do not provide any 
material information regarding these claimed disabilities in 
question.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."

For the foregoing reasons, it does not appear as likely as 
not that there is satisfactory lay evidence to persuasively 
indicate that any of the claimed disabilities in question 
were incurred in or aggravated by service pursuant to 38 
U.S.C.A. § 1154(b) or other applicable statutory and 
regulatory provisions for proving service connection.  It 
would be to resort to mere speculation to assume, based on 
the existing evidentiary record, that appellant's diabetes 
mellitus (including diabetic retinopathy) and bilateral 
cataracts with pseudophakia and glaucoma were related to 
service and to resort to mere speculation is prohibited by 
the benefit-of-the-doubt doctrine.  


ORDER

Service connection for diabetes mellitus (including diabetic 
retinopathy) and bilateral cataracts with pseudophakia and 
glaucoma is denied.  To this extent, the appeal is 
disallowed.



REMAND

With respect to the remaining appellate issues involving 
service connection for bilateral defective hearing, bilateral 
myopia and left eye exotropia, residuals of cold injuries to 
the feet (claimed as including claw foot and onychomycosis), 
and arthritis of the feet and entitlement to an initial 
compensable evaluation for residuals of a right hip gunshot 
wound, additional evidentiary development appears necessary 
for the following reasons.

With respect to the service connection issue for bilateral 
myopia and left eye exotropia, it is significant that 
although appellant's military medical records appear to have 
been destroyed in the infamous fire, he did provide a copy of 
a service medical record, and an SGO record was also obtained 
by other means; that such records specifically pertain to 
strabismus and myopia; and that the post-service clinical 
evidence clearly reveals impaired visual acuity and left eye 
exotropia.  Parenthetically, strabismus is a type of eye 
misalignment, which includes exotropia; and myopia is 
commonly referred to as near-sightedness.  It does not 
appear, however, that there is any VA medical opinion of 
record regarding the nature and etiology of said claimed 
disabilities, particularly whether his exotropia and myopia 
represent acquired versus preexisting diseases, defects, or 
injuries.  It should be pointed out that generally, service 
connection may not be awarded for congenital or developmental 
defects; or for congenital or developmental diseases in the 
absence of evidence of in-service aggravation such as from 
trauma or disease.  See 38 C.F.R. § 3.303(c), which states 
that congenital or developmental defects, refractive error of 
the eye,...as such are not diseases or injuries within the 
meaning of applicable legislation.  See also VAOPGCPREC 82-
90, 55 Fed. Reg. 45,711 (1990), which holds that service 
connection may be awarded for disability due to aggravation 
of congenital disease, but not congenital defect.  

With respect to the service connection issues for residuals 
of cold injuries to the feet (claimed as including claw foot 
and onychomycosis), arthritis of the feet, and bilateral 
defective hearing, appellant has testified that he was 
exposed to cold weather that affected his feet as well as 
excessive acoustic trauma from gunfire or other sources 
during combat situations.  Although it was indicated that VA 
audiologic evaluations were conducted in the late 1990's or 
apparently later, which are not of record, the record does 
include a February 2004 VA audiologic evaluation report that 
revealed appellant has a defective hearing disability for VA 
purposes that meets the requisites of 38 C.F.R. § 3.385 
(2004).  However, there is no VA medical opinion of record 
regarding the etiology of said claimed disabilities.  

Due to the aforementioned circumstances concerning 
destruction of service medical records by fire, the fact that 
references to strabismus and myopia were included in the 
existing service medical/SGO records, as well as the fact 
that at least the hearing and foot disabilities are arguably 
consistent with the hardships of combat, the Board recognizes 
that there is a heightened duty to assist him in attempting 
to prove these aforementioned claims.  See O'Hare, supra.  
Consequently, appropriate VA examinations with adequate 
medical opinions appear necessary for the Board to equitably 
decide those specific appellate issues.

With respect to the issue of entitlement to an initial 
compensable evaluation for residuals of a right hip gunshot 
wound, although a May 2002 VA general medical examination was 
conducted in connection with the underlying claim for service 
connection for a right hip gunshot wound, that examination 
was not in any manner adequate to evaluate the current nature 
and severity of this now service-connected disability.  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should obtain any 
relevant VA medical records, 
including any VA audiologic 
evaluations conducted in the late 
1990's or apparently later that are 
not currently of record.  Any 
records obtained should be 
associated with the claims folders.  

2.  With respect to the issue of 
service connection for bilateral 
hearing loss, the RO should have an 
appropriate physician and/or 
audiologist to review the entire 
claims folders, examine appellant if 
necessary, and express an opinion as 
to whether it is at least as likely 
as not that any hearing loss found 
to be present is related to the 
veteran's combat-related acoustic 
trauma, or otherwise had its onset 
during service.  The medical opinion 
should provide an adequate history, 
as well as clinical findings upon 
which the diagnosis is based, and 
provide an adequate rationale for 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician and/or 
audiologist in the medical 
opinion/report(s).

3.  With respect to the bilateral 
myopia and left eye exotropia 
service connection issue, the RO 
should have an appropriate VA 
physician to review the entire 
claims folders, examine appellant if 
deemed necessary (including 
conducting all indicated tests and 
studies), and express an opinion as 
to whether it at least as likely as 
not that: 

(A) The appellant has bilateral 
myopia and left eye exotropia that 
are causally or etiologically 
related to military service, 
including combat; (B) if appellant 
has myopia and left eye exotropia 
that preexisted service, did they 
permanently worsen during service 
beyond natural progression of 
underlying disease; and (C) if 
appellant has myopia, does it 
constitute refractive error?

The medical opinion and, if 
applicable, examination report, 
should provide an adequate history, 
as well as clinical findings upon 
which the diagnosis is based, and 
provide an adequate rationale for 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician in the medical 
opinion/report.

4.  With respect to the service 
connection issues involving 
residuals of cold injuries to the 
feet (claimed as including claw foot 
and onychomycosis), and arthritis of 
the feet, the RO should have 
appropriate VA physician(s) review 
the entire claims folders, examine 
appellant if deemed necessary 
(including conducting all indicated 
tests and studies), and express an 
opinion in terms of is it at least 
as likely as not as to the 
following: 

(A) Does appellant have any 
residuals of cold injuries to the 
feet and, if so, what are they and 
are they causally or etiologically 
related to military service, 
including combat.  If no residuals 
of cold injuries to the feet are 
present, that should be specifically 
reported for the record.  

(B) Does appellant have arthritis of 
the feet that is causally or 
etiologically related to military 
service, including combat.  

The medical opinion and, if 
applicable, examination(s) 
report(s), should provide an 
adequate history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician(s) in the 
medical opinion/report(s).

4.  With respect to the issue of an 
initial compensable evaluation for 
residuals of a right hip gunshot 
wound, the RO should arrange 
appropriate examination(s) to 
determine the current nature, 
extent, severity and manifestations 
of that disability.  All indicated 
tests and studies should be 
accomplished.  

The examiner(s) should describe any 
residuals reasonably attributable to 
the service-connected gunshot wound 
to the right hip region.  If no 
symptomatic residuals of the 
service-connected gunshot wound to 
the right hip region are currently 
manifested, this should be so stated 
for the record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).

5.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


